Citation Nr: 1528980	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected lower back disability.

2.  Entitlement to an increased rating for service-connected low back syndrome, currently rated 20 percent disabling, to include a separate rating for sciatica.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The claims are currently under the jurisdiction of the RO in Nashville, Tennessee.  

The Veteran was afforded a hearing at the RO, conducted by the undersigned Veterans Law Judge, in November 2014.  A transcript of the hearing is located in the Veteran's electronic claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary before the appeal can be properly adjudicated.  The Veteran is service connected for in pertinent part, low back syndrome.  He is claiming that his neck problems are related to his active service, or, in the alternative, secondary to his service-connected low back syndrome.

A VA examination is required to determine the etiology of the claimed neck disability and the current manifestations of the service-connected back disability.  The report of a VA examination conducted in September 2009 includes a diagnosis of lumbosacral degenerative disease with "possible" L5 and S1 radiculopathy.  The report of a VA examination conducted in July 2010 includes diagnoses of degenerative joint disease of the lumbar and cervical spine segments, and cervical spine radiculopathy.  The examiner commented that the current degenerative disc disease/degenerative joint disease was not likely caused by or a result of the service-connected low back disorder.  That examination is inadequate because the examiner was not clear as to whether he was referring to both the cervical and lumbar spine degenerative problems and he did not provide an opinion as to whether the cervical spine disorders were aggravated by his service-connected low back disability.   

As for the claim for increased rating for the service-connected low back disability, the Veteran testified in November 2014 that he experienced both orthopedic and neurologic-based symptoms.  None of the examinations conducted to date adequately address those complaints.  He also implied at his 2014 hearing that the symptoms had worsened.  A new examination should be conducted in this case.  

The Veteran's disability percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The examinations conducted on remand should also provide information on the functional impact of the disabilities being examined.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his variously-diagnosed spine disorders since May 2014.  After securing any necessary release(s), if applicable (i.e., private medical treatment) obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any cervical spine disability and the current severity of the low back disability and the impact on his ability to work.  The claims folder and copies of any pertinent records should be made available to the examiner for review in connection with the examination.  All indicated testing should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions:

Cervical spine 

(a)  Is it at least as likely as not that any currently identified cervical spine disability is the result of active service or any incident therein, or, in the alternative, had its onset in service?

(b)  If the answer to (a) is no, is it at least as likely as not that any diagnosed cervical disability was caused or aggravated (chronic worsening versus temporary flare-up) by his service-connected low back syndrome?  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of cervical spine disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of cervical and lumbar disability present (i.e., a baseline) before the onset of the aggravation. 

Low back

(a)  Delineate all symptomatology associated with, and the current severity of, the low back syndrome (orthopedic and neurological).  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

(b)  The examiner should also comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (low back syndrome, eczema and limitation of the thumb) and offer an opinion as to whether they prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and past employment experience.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.

4.  If, and only if, the Veteran is found to be unemployable due to his service-connected disabilities, refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  Following completion of all indicated development, the AOJ should review and readjudicate the claims.  If in any respect the benefits sought on appeal are not granted in full, the AOJ shall issue a supplemental statement of the case (SSOC) and afford the Veteran an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




